DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, claims 12-15 drawn to a solar panel in the reply filed on 8/20/2021 is acknowledged.  Applicant amends the claims and argues that the Examiner cited Takanashi, which teaches the solar panel recited in claim 12, and concluded the claims do not relate to a single inventive concept without provide further explanation as to why or how the claims do not relate to a single inventive concept.
This is not found persuasive because even though Applicant amends claim 1 to depend on claim 12, claims 1 and 12 still have the same and corresponding special technical features of the solar panel recited in claim 12. The Examiner has provided an evidence, e.g. Takanashi, not just an explanation, that the same and corresponding special technical features of inventions are taught by a prior art. Therefore, Applicant’s inventions do not relate to a single inventive concept. Literally, Applicant’s inventions do not have a single inventive concept under PCT Rule 13.1; because Applicant’s single concept, e.g. the same and corresponding special technical features in the inventions, is not inventive as it is taught by the prior art.
It is noted that Applicant does not disclose and does not have support for the now amended method for repairing the solar panel of claim 12 as recited in claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention drawn to a method for repairing a solar panel, 8/20/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Osamura et al. (US 2011/0100415).
Regarding claim 12, Osamura et al. discloses a solar panel (fig. 6, [0140]) comprising 
a front-side encapsulating element (52); 
a rear- side encapsulating element (56);
an adhesive layer (3) on a side of the rear-side encapsulating element (56) facing away from the front-side encapsulating element (52), and 
a covering layer (2) on a side of the adhesive layer (3, [0051-0073]) facing away from the front-side encapsulating element (52).
Regarding claim 13, Osamura et al. discloses a solar panel as claim 12 above, wherein Osamura et al. discloses the front-side encapsulating element (52) is glass ([0142]), the rear-side encapsulating element (56) is a rear-side film or a rear-side film laminate (see fig. 6, [0150]), the adhesive layer (3) is a silicone layer ([0053]), and the covering layer (2) is a fluoropolymer (or fluorine-containing resin, [0032] and [0036]).
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Osamura et al. (US 2011/0100415) as applied to claim 12 above, in view of Tsuzuki et al. (US 2010/0000603).
Regarding claim 14, Osamura et al. discloses a solar panel as in claim 12 above.
Osamura et al. does not discloses a solar panel comprises a solar panel frame which surrounds side edges of the solar panel and engages around the front-side encapsulating element and the rear-side encapsulating element.
Tsuzuki et al. discloses using solar panel frame (57, [0048], fig. 7) surrounding side edge of the solar panel (fig. 7) and engaging around a front side encapsulating element (53, fig. 7) and a rear side encapsulating element (or backsheet 10, fig. 7) for casing ([0264]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the solar panel of Osamura et al. by incorporating a solar panel frame surrounding side edges of the solar panel and engaging around the front side encapsulating element and the rear side encapsulating element for casing as taught by Tsuzuki et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726